Opinion by
Johnson, J.
At the trial it was stipulated that the facts and issues-herein are similar in all material respects to those involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that the quantities reported by the inspector as manifested not found were not in fact received by the importer. In accordance with stipulation of counsel and following the decision cited it was held that duty is not assessable upon the sisal handbags invoiced as contained in cases 320, 334, and 352, reported by the inspector as manifested not found. The protest was sustained to this extent.